Citation Nr: 0531404	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-24 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
cervical spine fracture at C5-6, currently evaluated 30 
percent.  

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left fifth finger.  

3.  Entitlement to a compensable evaluation for peptic ulcer 
disease with hiatal hernia.  

4.  Entitlement to a compensable evaluation for primary 
insomnia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from February 1978 to February 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  



FINDINGS OF FACT

1.  Residuals of the veteran's cervical spine fracture at 
C5-6 are manifested by moderate limitation of motion, with 50 
degrees of flexion and combined range of motion of the 
cervical spine of 185 degrees, no muscle spasm, guarding, or 
localized tenderness, and no loss of vertebral body height.	

2.  Residuals of a fracture of the left fifth finger are 
manifested by complaints of pain, but no limitation of motion 
and essentially no functional impairment.  

3.  The evidence does not show that the veteran currently has 
any manifestations of peptic ulcer disease or hiatal hernia.  

4.  The evidence does not show that the veteran has any 
functional impairment due to primary insomnia.  



CONCLUSIONS OF LAW

1.  Residuals of a cervical spine fracture at C5-6 are 30 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
and 4.71a, Code 5235 (2005)

2.  Residuals of a fracture of the left fifth finger are 
noncompensably disabling.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, and 4.71a, Code 5227 (2005)

3.  Peptic ulcer disease with hiatal hernia is noncompensably 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, and 4.114, Codes 7305-7346 
(2005)

4.  Primary insomnia is noncompensably disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, and 4.124a, Code 8108 (2005)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the March 2004 statement of the case and the April 
2003 RO letter to the veteran notifying him of the VCAA, he 
has been advised of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain.  Thus, he may be 
considered to have been advised to submit any pertinent 
evidence in his possession.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005).  Finally, the Board notes that records 
of VA treatment through June 2005 have been obtained, and 
that the veteran has been afforded a VA compensation 
examination.  The veteran has not identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Therefore, the Board finds that the duty 
to assist has also been met.  

Also, the Board has considered the Court's holding in 
Pelegrini II, in which the Court held that 38 U.S.C.A. § 
5103(a) requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the RO initially considered 
the claims on appeal after the passage of the VCAA and the 
modifications to 38 U.S.C.A. § 5103(a) therein and after the 
RO provided notice to the veteran of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Therefore, the Board finds no evidence of prejudicial error 
in proceeding to a decision on the merits in the present 
case.  See Mayfield, supra.  


Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities for orthopedic disabilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The veteran testified at a personal hearing before the Board 
at the RO in July 2005.  At the hearing, he testified that he 
had received recent treatment for his service-connected 
disabilities at a local VA facility and from a private 
physician.  He was advised that the record would be kept open 
for 60 days to allow the Board to obtain the records of the 
noted VA treatment and to afford him an opportunity either to 
submit records of the private treatment or to advise VA that 
he could not obtain them, so VA could assist him in that 
regard.  No private treatment records or further 
communication from the veteran has been received.  The Board 
did obtain VA treatment records for the veteran dated from 
May 2003 to June 2005.  Those records are either duplicates 
of other reports that were already of record or do not 
pertain to any of the disabilities that are the subject of 
this appeal.  Therefore, the veteran is not prejudiced by the 
Board's proceeding to consideration of this appeal.  
38 C.F.R. § 20.1304(c) (2005).  


Cervical spine disability 

In September 2003, VA revised the criteria for evaluating 
disorders of the spine.  Generally, where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant will 
apply.  Further, VA's General Counsel has held that if the 
amended regulation is more favorable to the claimant, then 
the retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award a benefit based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  VAOPGCPREC 3-2000; 
VAOPGCPREC 7-2000.  The Board is bound by those rulings.  

The criteria in effect prior to September 2003 provided that 
residuals of fractures of the vertebrae are to be rated 
60 percent disabling where there is abnormal mobility 
requiring a neck brace (jury mast), but without cord 
involvement.  With cord involvement, if the claimant is 
bedridden, or if long leg braces are required, a 100 percent 
rating is to be assigned.  In other cases, the residuals are 
to be rated on the basis of limitation of motion or muscle 
spasm, adding 10 percent for demonstrable deformity of the 
vertebral body.  38 C.F.R. § 4.71a, Code 5285.  

Severe limitation of cervical spine motion warrants a 
30 percent rating.  For moderate limitation of motion, a 
20 percent evaluation is to be assigned.  A 10 percent rating 
is warranted when there is slight limitation of cervical 
spine motion.  Code 5290.  

The regulations that became effective in September 2003 
provided that the following General Rating Formula for 
Diseases and Injuries of the Spine is to be used for 
evaluating diseases and injuries of the spine under 
diagnostic codes 5235 to 5243, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:  
Unfavorable ankylosis of the entire spine.			
	100
Unfavorable ankylosis of the entire thoracolumbar spine.	
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.							40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine			
				30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as  scoliosis, reversed lordosis, or abnormal kyphosis.		
	20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.						10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

The record indicates that the veteran sustained a fracture of 
C5-6 and underwent a cervical laminectomy and fusion in 1988.  
At the time of a VA compensation examination in May 2003, the 
veteran reported that he was then on sick leave from his 
janitorial job due to non-service-connected low back pain.  
He complained of persistent stiffness in his neck, but stated 
that he did not take any medication for it.  He reported that 
he had to sleep on his back, because he would have posterior 
cervical pain that would awaken him if he should role onto 
his left side.  The veteran denied any radicular pain or 
upper extremity paresthesias.  On examination, flexion of the 
cervical spine was limited to 50 degrees, extension to 35 
degrees, left rotation to 40 degrees, right rotation to 35 
degrees, left lateral flexion to 10 degrees, and right 
lateral flexion to 15 degrees.  The examiner commented that 
there had been some mild reduction in range of motion of the 
cervical spine since he last examined the veteran in 1999.  
No other pertinent abnormal clinical findings were recorded.  

The reports of several cervical spine x-rays over the past 
several years are of record.  None of those reports mentions 
any deformity or loss of height of any of the cervical 
vertebral bodies.  

At his personal hearing, the veteran testified that his main 
problem with his neck was pain, primarily in his neck after 
sitting in one place for a prolonged period and holding his 
head up, like in a classroom, and also in his shoulders.  He 
indicated that he was taking various pain medications for the 
pain he experienced all over his body.  He also described his 
problems with neck pain at night, depending on his sleeping 
position, as noted by the May 2003 examiner.  The veteran 
denied using a neck brace.  He also reported waking in the 
morning with stiffness in his neck that would work itself out 
during the day.  He stated that he had missed a lot of work 
during the previous year because of his other problems, but 
could not say how much was due to his neck disability.  

Applying the rating criteria that were in effect prior to 
September 2003, the Board finds that the veteran's cervical 
spine disability produced no more than moderate limitation of 
motion, even considering his other complaints of pain and 
stiffness, warranting no more than a 20 percent rating.  

Considering the revised criteria, the Board finds that the 
evidence falls squarely within the criteria for a 10 percent 
rating, based on the range of motion reported by the May 2003 
examiner and the absence of reported muscle spasm, guarding, 
or localized tenderness, or the absence of loss of any 
vertebral body height.	

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

The Board notes that a 30 percent rating has been in effect 
for the veteran's cervical spine disability since 1999.  The 
record does not indicate that the veteran experiences any 
significant increase in his symptoms on prolonged use.  He 
has not reported any diminution in excursion, strength, 
speed, coordination or endurance, as might reflect additional 
functional loss on use warranting a greater rating under the 
provisions of §§ 4.40, 4.45.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his cervical spine disability since his 
separation from service.  Neither does the record reflect 
marked interference with employment.  He has submitted no 
evidence of excessive time off from work due to the 
disability or of concessions made by his employer because of 
his cervical spine disability.  There simply is no evidence 
of any unusual or exceptional circumstances that would take 
the veteran's case outside the norm so as to warrant referral 
to VA's Compensation and Pension Service for consideration of 
an extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Accordingly, the Board concludes that the criteria for a 
rating greater than the 30 percent rating currently in effect 
are not met.  


Left fifth finger

The only diagnostic code relevant to the veteran's left 
little finger disability is Code 5227, which provides that 
ankylosis of the little finger, either favorable or 
unfavorable, is to be assigned a noncompensable rating.  The 
Rating Schedule also indicates that consideration should be 
given to whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  

The veteran reported to the May 2003 VA examiner that he 
would sometimes notice aching in his left little finger 
during cold weather.  The examiner stated that there was no 
gross deformity of the finger.  The veteran could touch all 
fingers of his left hand to the palmar crease and had normal 
range of motion in all fingers.  Grip strength was noted to 
be satisfactory.  X-ray of the left hand reportedly showed no 
abnormality.  

At his personal hearing, the veteran testified that his 
finger would stiffen up on him sometimes and would hurt like 
it had arthritis.  He indicated that, after gripping a broom 
for a long time on his job, it would be difficult to 
straighten his finger.  He stated that his doctor had told 
him that the joint pain would continue to get worse.  

Despite the veteran's hearing testimony, there is no medical 
evidence of any functional impairment due to residuals of his 
left fifth finger fracture.  No arthritis was noted either 
clinically or radiologically in May 2003 and the examiner did 
not note any functional impairment.  However, even conceding 
some degree of functional impairment, the rating schedule 
clearly indicates that a noncompensable rating is warranted 
even when the little finger is ankylosed at an unfavorable 
angle, such as would produce considerably more functional 
impairment than has been reported by the veteran.  

Further, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that he has ever been hospitalized for treatment of 
his left fifth finger fracture since his separation from 
service.  Neither does the record reflect marked interference 
with employment.  He has submitted no evidence of excessive 
time off from work due to the disability or of concessions 
made by his employer because of his left fifth finger.  There 
simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See 38 C.F.R. § 3.321(b)(1); see also Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  38 U.S.C.A. 
§ 5107(b).  

Accordingly, the Board concludes that a compensable rating 
for residuals of a left fifth finger fracture is not 
warranted.  


Peptic ulcer disease with hiatal hernia

For severe symptoms of duodenal ulcer disease, with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, and manifestations 
of anemia and weight loss productive of definite impairment 
of health, a 60 percent rating is appropriate.  A 40 percent 
rating is warranted for moderately severe symptoms, less than 
severe but with impairment of health, manifested by anemia 
and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  For moderate impairment, manifested by 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations, a 20 percent evaluation is to be 
assigned.  Mild impairment, with recurring symptoms once or 
twice yearly, warrants a 10 percent rating.  Code 7305.  

Symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health, 
warrant a 60 percent evaluation.  A 30 percent rating is for 
assignment for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  With two or more of the 
symptoms for the 30 percent evaluation of less severity, a 10 
percent rating is appropriate.  Code 7346.  

Another regulatory provision states that in every instance 
where the minimum schedular evaluation requires residuals and 
the schedule does not provide a zero percent evaluation, a 
zero percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2005).  

The veteran reported to the May 2003 VA examiner that he had 
had gastrointestinal problems for a number of years.  He 
indicated that he would frequently develop abdominal gas and 
postprandial abdominal cramping and that he would eat three 
to four meals a day.  He also stated that he had lost about 
15 pounds over the previous year.  The veteran denied having 
constipation or diarrhea.  On examination, no pertinent 
abnormal clinical findings were recorded.  Upper 
gastrointestinal (UGI) x-ray series in May 2003 reportedly 
showed a normal stomach and duodenum and no hiatal hernia or 
reflux.  The examiner's diagnoses included "[peptic ulcer 
disease] and hiatal hernia - not found."  

At his personal hearing, the veteran testified that he had 
previously seen a private physician who had treated him for 
his ulcer disease.  He reported that his stomach would hurt 
"down in the bottom" just about anytime he ate any type of 
food.  He indicated that he would try to obtain the private 
treatment records.  No private treatment records have been 
received, however, and the veteran has not requested that VA 
assist him in obtaining them.  

The Board notes that the May 2003 VA examiner recorded no 
pertinent abnormal clinical findings and stated that peptic 
ulcer disease and hiatal hernia were not found.  Further, 
none was seen on UGI.  Moreover, no peptic ulcer disease with 
hiatal hernia was found on the last VA examination, in May 
1999.  

The Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has ever been hospitalized for treatment of 
his service-connected peptic ulcer disease with hiatal hernia 
since his separation from service.  Neither does the record 
reflect marked interference with employment.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of the disability.  There simply is no evidence of any 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant referral to 
VA's Compensation and Pension Service for consideration of an 
extraschedular rating.  See 38 C.F.R. § 3.321(b); see also 
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that, therefore, the 
provisions of § 5107(b) are not applicable.  38 U.S.C.A. 
§ 5107(b).  

In the absence of any medical evidence of manifestations of 
peptic ulcer disease or hiatal hernia, the Board finds that 
the criteria for a compensable rating under either Code 7305 
or 7346 are not met.  The Board concludes, therefore, that a 
compensable rating is not warranted for the service-connected 
peptic ulcer disease with hiatal hernia.  


Insomnia 

The rating schedule does not specifically provide criteria 
for rating insomnia.  In such situations, it is permissible 
to evaluate the veteran's service-connected disorder under 
the provisions of the schedule which pertain to a closely-
related disease or injury which is analogous in terms of the 
function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20.  The Board concludes that 
the veteran's insomnia is most closely analogous to 
narcolepsy, as both represent a sleep impairment.

Narcolepsy is to be rated as for petit mal epilepsy.  Code 
8108.  

Evaluations for petit mal epilepsy are based on the frequency 
of minor seizures.  
More than 10 minor seizures weekly warrant an 80 percent 
rating.  A 60 percent evaluation is assigned for 9-10 minor 
seizures weekly.  An average of at least 5-8 minor seizures 
per week warrants a 40 percent rating.  A 20 percent rating 
is to be assigned when there are at least 2 minor seizures 
weekly.  With a confirmed diagnosis of epilepsy with a 
history of seizures, a 10 percent evaluation is appropriate.  
Code 8911.  

The veteran reported to the May 2003 VA examiner that he had 
to sleep on his back because, if he should roll over on his 
left side, he would have pain in the posterior cervical area 
which would sometimes awaken him.  The examiner's diagnoses 
included some difficulty maintaining sleep, which is directly 
due to the pain resulting from the veteran's service-
connected cervical spine problems.  He commented that that 
did not constitute a primary sleep disorder and should not be 
considered a separate diagnosis.  

At his personal hearing, the veteran reported that he would 
sometimes take sleeping medication, but that he would still 
wake up every night due to his neck pain.  

Regardless of any difficulty that the veteran may have 
sleeping at night, there is no evidence, medical or 
otherwise, that any such difficulty produces any functional 
impairment during the day.  It should be noted that ratings 
assigned for service-connected disabilities represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from those disabilities.  
38 C.F.R. § 4.1.  

To the extent that the record does not show any evidence that 
the veteran's insomnia produces any daytime impairment, e.g., 
in the form of sleepiness that interferes with his job, the 
Board finds that the criteria for a compensable rating under 
Code 8911 are not met.  38 C.F.R. § 4.31.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  38 U.S.C.A. 
§ 5107(b).  

Further, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his insomnia since his separation from service.  
Neither does the record reflect marked interference with 
employment.  He has submitted no evidence of excessive time 
off from work due to the disability or of concessions made by 
his employer because of his insomnia.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See 38 C.F.R. 
§ 3.321(b); see also Sanchez-Benitez v. West, 13 Vet. App. 
282, 287 (2000); VAOPGCPREC 6-96.  

Therefore, the Board concludes that a compensable rating is 
not warranted for the veteran's service-connected insomnia.  



ORDER

An increased rating for residuals of a cervical spine 
fracture at C5-6, currently evaluated 30 percent, is denied.  

A compensable evaluation for residuals of a fracture of the 
left fifth finger is denied.  

A compensable evaluation for peptic ulcer disease with hiatal 
hernia is denied.  

A compensable evaluation for primary insomnia is denied.  



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


